Detailed Action
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-21 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
By stating that the communication interface is either wired or wireless this describes all possible communication interfaces and thus fails to point out what is included or excluded by the claim language.

Claim Rejections - 35 USC § 102
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 79, 11, 13-14, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheong et al. (US Patent Application Publication 2017/0011210), herein after referred to as Cheong.
Regarding independent claim 1, Cheong discloses a virtual reality (VR) motion controller (figure 149 and paragraphs [1589] and [1594] describes an embodiment of the general overviewed device, wrist watch, to operate for virtual reality), comprising: 
a processing circuitry (figure 51 generally overviews the electronic device 101 with basic computing components such as a processor 120, figure 52 provides additional details described in paragraph [0431] to include the whole or part of the configuration of figure 51; figure 52 depicts a processor 210); 
an orientation sensor (figure 52 reference sensor module 240 comprising a plurality of sensors); 
a communication interface (figure 52 reference communication module 220); and 
a housing having the processing circuitry, the orientation sensor, and the communication interface disposed therein, the housing further configured to be securely fastened to a body of a user (paragraph [0454] describes wherein the electronic devices 101, figure 51, or 201, figure 52, may be a phone, laptop, electronic book, wrist watch, bracelet, anklet, strip, band, belt, clothes type, HMD, hat, glove, finger gap, clip, arm band, etc.; figures 1-44 depict the housing of a wrist watch); 
wherein the orientation sensor is configured to provide sensor readings indicative of a three-dimensional motion of a user (figure 52 reference sensor module 240 comprising a plurality of sensors including an acceleration sensor 240E and gyro sensor 240B; paragraph [2018] describes wherein either the acceleration sensor or gyro sensor may determine variation in the orientated direction varied by movement such as travel speed, acceleration, direction, or slope of the electronic device; paragraph [1342] specifically points out that the electronic device determines a pose state of the electronic device in a three-dimensional space or motion variation state with respect to the ground); 
wherein the processing circuitry is configured to (figure 185 and paragraph [1983] describes additional functional of the electronic device 101): 
receive the sensor readings from the orientation sensor (paragraph [1588] describes the data glove 9902, described in paragraph [1594] to be a wrist watch, to provide location or movement information based on the acceleration, gyro, and gravity sensors); 
determine an initial reference position based on the sensor readings; 
determine a current user position based on the sensor readings (paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update); and 
determine the motion commands based on an angle between the current user position and the initial reference position; and 
wherein the communication interface is configured to relay the motion commands to a VR device (paragraph [1590] describes adjusting the VR glove in accordance with motion of the real physical data glove 9902; this describes a change of the initial position to a current position and a motion command, displaying the glove at a different VR position, based on the movement/angle between the current and initial position of the real physical data glove 9902). 
Regarding claim 2, Cheong discloses the VR motion controller of claim 1, further comprising: a fastener attached to the housing and configured to secure the housing to the chest of the user (paragraph [1559] describes that although the description regards a wrist watch the electronic device may be mounted on a body portion such as a chest using a fastener such as a belt, strap, or clip). 
Regarding claim 3, Cheong discloses the VR motion controller of claim 1, further comprising: a power source configured to power the processing circuitry, the orientation sensor, and the communication interface, wherein the power source is disposed in the housing (figure 52 reference battery 296 described in paragraph [0451] to power the electronic device 201).
Regarding claim 4, Cheong discloses the VR motion controller of claim 1, wherein the orientation sensor is further configured to: determine a current user position relative to an initial reference position, wherein the position of a user is determined based on the rotation of the orientation sensor along at least one axis (paragraph [1342] specifically points out that the electronic device determines a pose state of the electronic device in a three-dimensional space or motion variation state with respect to the ground or angle at which the device is tilted or rotated with respect to the axis perpendicular to the ground). 
Regarding claim 7, Cheong discloses the VR motion controller of claim 1, wherein the communication interface is configured to connect the VR motion controller to the VR device using at least one of: a wireless connection or a wired connection (figure 52 reference communication module 220 described in paragraph [0438] as wireless; figure 51 reference communication interface 160 is described in paragraph [0427] as wired or wireless). 
Regarding claim 8, Cheong discloses the VR motion controller of claim 1, wherein the motion commands include at least one of: forward walk, forward run, backward walk, backward run, strafe left walk, strafe left run, strafe right walk, strafe right run, rotate left walk, rotate left run, rotate right walk, and rotate right run (paragraph [0510] describes the device to obtain a user’s movement including exercise and activity type; [0651] describes detecting walking, [0652] describes detecting running and lateral direction changes such as pitch and side directions thereby describing strafing, [0646] describes detecting jogging; paragraph [0652] specifically address that the sensing pattern of movement would be different depending on the worn location of the electronic device on the body). 
Regarding claim 9, Cheong discloses the VR motion controller of claim 1, wherein the processing circuitry is further configured to: recalibrate the initial reference position based on comparing a new reference position to the initial reference position, such that any subsequent determination of user position is calculated based on the new reference position (paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update). 
Regarding claim 11, Cheong discloses the VR motion controller of claim 1, wherein the processing circuitry is further configured to: determine the motion commands based on the motion of the user when the sensor readings exceed a predetermined threshold (paragraph [0501] describes wherein the movement detected by the sensor exceeds a threshold).
Regarding independent claim 13, Cheong discloses a method for generating motion commands based on detected motion of a user (paragraph [1588] describes the data glove 9902, described in paragraph [1594] to be a wrist watch, to provide location or movement information based on the acceleration, gyro, and gravity sensors), comprising: 
determining an initial reference position; 
determining a current user position based on the initial reference position (paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update); 
determining motion commands based on the determined current user position; 
to determine the motion commands based on an angle between the current user position and the initial reference position; and 
sending the motion commands to a VR device (paragraph [1590] describes adjusting the VR glove in accordance with motion of the real physical data glove 9902; this describes a change of the initial position to a current position and a motion command, displaying the glove at a different VR position, based on the movement/angle between the current and initial position of the real physical data glove 9902). 
Regarding claim 14, Cheong discloses the method of claim 13, wherein the motion commands include at least one of: forward walk, forward run, backward walk, backward run, strafe left walk, strafe left run, strafe right walk, strafe right run, rotate left walk, rotate left run, rotate right walk, and rotate right run (paragraph [0510] describes the device to obtain a user’s movement including exercise and activity type; [0651] describes detecting walking, [0652] describes detecting running and lateral direction changes such as pitch and side directions thereby describing strafing, [0646] describes detecting jogging; paragraph [0652] specifically address that the sensing pattern of movement would be different depending on the worn location of the electronic device on the body). 
Regarding claim 17, Cheong discloses the method of claim 15, further comprising: Page 17 of 26MTNR P1024 recalibrating the initial reference position based on comparing a new reference position to the initial reference position, such that any subsequent determination of user position is calculated based on the new reference position (paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update). 
Regarding claim 19, Cheong discloses the method of claim 13, further comprising: determining the motion commands based on the motion of the user when the sensor readings exceed a predetermined threshold (paragraph [0501] describes wherein the movement detected by the sensor exceeds a threshold).
Regarding independent claim 21, Cheong discloses a non-transitory computer readable medium having stored thereon instructions for causing one or more processing units (figure 51 generally overviews the electronic device 101 with basic computing components such as a processor 120 and memory 130, figure 52 provides additional details described in paragraph [0431] to include the whole or part of the configuration of figure 51; figure 52 depicts a processor 210 and memory 230) to execute a process for generating motion commands based on detected motion of a user (paragraph [1588] describes the data glove 9902, described in paragraph [1594] to be a wrist watch, to provide location or movement information based on the acceleration, gyro, and gravity sensors), the process comprising: 
determining an initial reference position; 
determining a current user position based on the initial reference position; determining motion commands based on the determined current user position (paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update); 
to determine the motion commands based on an angle between the current user position and the initial reference position; and 
sending the motion commands to a VR device (paragraph [1590] describes adjusting the VR glove in accordance with motion of the real physical data glove 9902; this describes a change of the initial position to a current position and a motion command, displaying the glove at a different VR position, based on the movement/angle between the current and initial position of the real physical data glove 9902).

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Smith et al. (US Patent 9,595,083), herein after referred to as Smith.
Regarding claim 5, Cheong discloses the VR motion controller of claim 1, wherein the current position of a user is determined [ ] representing rotation from the initial reference position. 
Cheong does not specifically disclose the use of using quaternion values for representing rotation.
Smith discloses wherein a gyroscope may be implemented to return rotation quaternions, having dimensions of s, I, j, and k that serve to establish a rotation axis and the amount of rotation about that axis being performed in a time period (column 11 lines 12-36).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cheong’s gyroscope with the known technique of providing quaternion values for representing rotation yielding the predictable results of design preference for a gyroscope wherein quaternion values are one of many different possible implementations for performing the same function of determining rotation as described by Smith (column 11 lines 12-36).
Regarding claim 6, Smith discloses the VR motion controller of claim 5, wherein at least one of the quaternion values is computed along a single axis (column 11 lines 12-36 wherein each variable is described to represent a dimension). 
Regarding claim 10, Cheong discloses the VR motion controller of claim 9, wherein the new reference position is determined by converting [ ] values of the initial reference position to [ ] values of the new reference position (paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update).
Cheong does not specifically disclose the use of using quaternion values for representation of data, specifically in regards to motion such as from a gyroscope sensor.
Smith discloses wherein a gyroscope may be implemented to return rotation quaternions, having dimensions of s, I, j, and k that serve to establish a rotation axis and the amount of rotation about that axis being performed in a time period (column 11 lines 12-36).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cheong’s gyroscope with the known technique of providing quaternion values for representing rotation yielding the predictable results of design preference for a gyroscope wherein quaternion values are one of many different possible implementations for performing the same function of determining motion as described by Smith (column 11 lines 12-36).
Regarding claim 15, Cheong discloses the method of claim 13, further comprising: computing the difference between the current user position and the initial reference position using [ ] values to determine current user position is determined. 
paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update).
Cheong does not specifically disclose the use of using quaternion values for representation of data, specifically in regards to motion such as from a gyroscope sensor.
Smith discloses wherein a gyroscope may be implemented to return rotation quaternions, having dimensions of s, I, j, and k that serve to establish a rotation axis and the amount of rotation about that axis being performed in a time period (column 11 lines 12-36).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cheong’s gyroscope with the known technique of providing quaternion values for representing rotation yielding the predictable results of design preference for a gyroscope wherein quaternion values are one of many different possible implementations for performing the same function of determining motion as described by Smith (column 11 lines 12-36).
Regarding claim 16, Smith discloses the method of claim 15, wherein at least one of the quaternion values is calculated along a single axis (column 11 lines 12-36 wherein each variable is described to represent a dimension). 
Regarding claim 18, Cheong discloses the method of claim 17, wherein the new reference position is determined by converting [ ] values of the initial reference position to [ ] values of the new reference position (paragraph [0655] wherein the electronic device may reflect the user’s latest body condition by continuously updating, an example body condition is described as a user who keeps running shows a reduced pace when he is tired and such change may also be reflected by the update). 
Cheong does not specifically disclose the use of using quaternion values for representation of data, specifically in regards to motion such as from a gyroscope sensor.
Smith discloses wherein a gyroscope may be implemented to return rotation quaternions, having dimensions of s, I, j, and k that serve to establish a rotation axis and the amount of rotation about that axis being performed in a time period (column 11 lines 12-36).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cheong’s gyroscope with the known technique of providing quaternion values for representing rotation yielding the predictable results of design preference for a gyroscope wherein quaternion values are one of many different possible implementations for performing the same function of determining motion as described by Smith (column 11 lines 12-36).

6.		Claim 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Zhang et al. (US Patent Application Publication 2017/0243327), herein after referred to as Zhang.
Regarding claim 12, Cheong discloses the VR motion controller of claim 11, wherein the threshold is static (paragraph [0501] describes wherein the movement detected by the sensor exceeds a threshold). 
Cheong does not specifically disclose wherein the threshold is adjustable.
Zhang discloses wherein angular velocity and/or acceleration of detected motion thresholds may vary based on an amount of acceleration and/or angular velocity (paragraph [0064]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cheong’s threshold with the known technique of being adjustable yielding the predictable results of ignoring accidental input via motion when a user provides relatively fast inputs of high angular velocity and acceleration which would normally be accepted as disclosed by Zhang (paragraph [0064]) as such motions would be found during exercise. 
Regarding claim 20, Cheong discloses the method of claim 19, wherein the threshold is static (paragraph [0501] describes wherein the movement detected by the sensor exceeds a threshold). 
Cheong does not specifically disclose wherein the threshold is adjustable.
Zhang discloses wherein angular velocity and/or acceleration of detected motion thresholds may vary based on an amount of acceleration and/or angular velocity (paragraph [0064]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Cheong’s threshold with the known technique of being adjustable yielding the predictable results of ignoring accidental input via motion when a user provides relatively fast inputs of high angular velocity and acceleration which would normally be accepted as disclosed by Zhang (paragraph [0064]) as such motions would be found during exercise.

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622